   Case 1:19-cv-01848-LPS Document 3 Filed 12/05/19 Page 1 of 1 PageID #: 19


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

JORDAN ROSENBLATT, Individually and On           )
Behalf of All Others Similarly Situated,         )
                                                 )
                       Plaintiff,                ) Case No. 1:19-cv-01848-LPS
                                                 )
       v.                                        )
                                                 )
VITAMIN SHOPPE, INC., ALEXANDER W.               )
SMITH, DEBORAH M. DERBY, DAVID H.                )
EDWAB, MELVIN L. KEATING,                        )
GUILLERMO MARMOL, HIMANSHU H.                    )
SHAH, TIMOTHY J. THERIAULT, SING                 )
WANG, and SHARON M. LEITE,                       )
                                                 )
                       Defendants.               )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

Dated: December 5, 2019                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                    Wilmington, DE 19801
Richard A. Maniskas                             Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff
